Exhibit 10.1 Separation and Consulting Agreement This Separation and Consulting Agreement (" Agreement ") is entered into as of October 31, 2014 (the " Execution Date ") by and between Insys Therapeutics, Inc., a Delaware corporation (the " Insys "), on behalf of itself, its subsidiaries and other corporate affiliates and each of their respective employees, officers, directors, owners, shareholders and agents (collectively referred to herein as, the " Insys Group "), and Christopher Homrich (" Mr. Homrich ") (Insys and Homrich are collectively referred to herein as the "
